Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-4, 6-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being obvious over Cherveny and in view of Mammou, further in view of Kabilarov, and even further in view of Rander et al., US 20170167881 A1, herein referred to as Rander.

	Regarding claim 1, Cherveny discloses acquiring first driving environment data of a target road segment (Col. 5 lines 8-10), comparing the first driving environment data with pre-stored second driving environment data of the target road segment (Col. 5 lines 13-16, Fig. 3 item S2), determining a difference between the first driving environment data and the second driving environment data (Col. 5 lines 19-23), Generating, in response to determining the difference satisfying a preset condition, road abnormality information (Col. 5 lines 29-33), as well as comparing sensor data to the map database (Col. 5 lines 34-37, Col. 6 lines 19-24, Col. 10 lines 34-40, Col. 14 lines 21-30), acquiring a vehicle identifier corresponding to a driving route including the target road segment (Col. 8 lines 61-64, Col. 4 lines 13-15), and sending the road abnormality information to a vehicle indicated by the vehicle identifier (Col. 8 line 66 to Col. 9 line 10), but fails to explicitly disclose converting point cloud data into image data and comparing the image data due to conversion to image data in the map database, determining, in driving routes preset for autonomous driving vehicles, a driving route including the target road segment, and instructing the vehicle indicated by the identifier to avoid driving on the target road segment.
However, Mammou discloses a vehicle with sensors that can obtain point cloud data and convert it into an image-based representation (Col. 8 lines 62-66, Col. 11 lines 19-21, and Col. 12 lines 13-17). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Cherveny to include obtaining point cloud data and converting it to an image representation, and then comparing that representation to data in a map database. The motivation to do so would be to potentially reduce computation time and allow easier object recognition in the environment. Since point cloud data could be computationally expensive to store and compare to other point cloud data, converting the point cloud to an image could reduce the computation times as well as allow the system to compare features between images more easily.
	Additionally, Cherveny further discloses acquiring a vehicle identifier corresponding to a driving route including the target road segment (Col. 8 lines 61-64, Col. 4 lines 13-15) and sending the road abnormality information to a vehicle indicated by the vehicle identifier (Col. 8 line 66 to Col. 9 line 10), but fails to disclose determining, in driving routes preset for autonomous driving vehicles, a driving route including the target road segment. However, Kabilarov discloses determining a reference trajectory which corresponds to a centerline of a road segment (Col. 4 lines 29-40).  It would have been obvious to one skilled in the art at the time of filing to modify the invention of Cherveny to include determining a driving route for an autonomous vehicle that includes a target road segment. The motivation to do so would be to ensure that the autonomous vehicle is able to acquire data in a given road segment. This would be useful especially if the target segment has new features that were previously not there, i.e. buildings, new signs, etc.
	Additionally, Rander discloses directing autonomous vehicles with given identifiers to avoid given target locations or road segments based on safety (Paragraphs 0066 and 0133). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to further include directing specific autonomous vehicles to avoid given road segments. The motivation to do this would be to improve the safety of the vehicles. For example, if a road segment has heavy construction or is damaged in some way, it would be advantageous to identify vehicles near that location and re-route them.

	Regarding claim 2, Cherveny in view of Mammou, Kabilarov, and Rander discloses all the limitations of claim 1. Cherveny further discloses generating, in response to determining the difference satisfying a preset condition, road abnormality information includes recognizing a type of object corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F) and generating, in response to determining the type of the object matching at least one type in a preset type set, the road abnormality information, wherein the preset type set includes at least one of: a lane line type, a traffic sign type, a median strip type, or a building type (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F).

	Regarding claim 3, Cherveny discloses all the limitations of claim 2. Cherveny further discloses generating, in response to determining the difference satisfying a preset condition, road abnormality includes determining, in response to determining the type of the object matching the at least one type in the preset type set, a difference distance corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F) and generating, in response to determining the difference distance being greater than or equal to a preset threshold, the road abnormality information (Col. 5 lines 34-37, Col. 10 lines 34-40).

	Regarding claim 4, Cherveny in view of Mammou, Kabilarov, and Rander discloses all the limitations of claim 1. Cherveny further discloses the point cloud data is collected by radar detecting apparatus (Col. 14 lines 10-20 and Col. 12 lines 1-3).

	Regarding claim 6, Cherveny in view of Mammou, Kabilarov, and Rander discloses all the limitations of claim 1. Cherveny further discloses updating, in response to determining the difference satisfying the preset condition, the second driving environment data according to the first driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A).

	Regarding claim 7, Cherveny discloses all the limitations of claim 6. Cherveny further discloses generating, in response to a completion of the updating of the second driving environment data, an electronic map according to the updated second driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A) and outputting the electronic map (Col. 4 lines 44-46).

Regarding claims 8 and 15, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claims 9-11, 13, and 14, the claim limitations are similar to claims 2-4, 6, and 7, respectively, and are rejected using the same rationale as seen above in claims 2-4, 6, and 7.

	Regarding claims 16-17, the claim limitations are similar to those in claims 2 and 3 but are specific to calculating deviations in distances for lane lines and traffic signs, and are rejected using the same rationale as seen above in claims 2 and 3 (Cherveny reference discloses landmarks which could be signs or any other detectable feature, which could be lane lines; see Col. 13 lines 31-49).

	Regarding claim 19, Cherveny in view of Mammou, Kabilarov, and Rander discloses all the limitations of claim 1. Cherveny further discloses that the first driving environment data is an image of an environment where the vehicle is located (Col.5 lines 5-12; imaging system may be used to obtain sensor data from around vehicle).

Response to Arguments
7.	Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.

8.	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664